Name: 82/253/EEC: Council Decision of 8 April 1982 approving the International Natural Rubber Agreement, 1979
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-24

 Avis juridique important|31982D025382/253/EEC: Council Decision of 8 April 1982 approving the International Natural Rubber Agreement, 1979 Official Journal L 111 , 24/04/1982 P. 0022 - 0022 Spanish special edition: Chapter 11 Volume 15 P. 0225 Portuguese special edition Chapter 11 Volume 15 P. 0225 *****COUNCIL DECISION of 8 April 1982 approving the International Natural Rubber Agreement, 1979 (82/253/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the International Natural Rubber Agreement, 1979, was signed on behalf of the Community on 30 May 1980 subject to its being approved at a later date; Whereas, in accordance with Decision 80/908/EEC (1), the Community is applying the said Agreement provisionally in accordance with Article 60 thereof; Whereas the Agreement entered into force provi- sionally on 23 October 1980; Whereas the Community should approve the International Natural Rubber Agreement, 1979, in accordance with Article 59 thereof, HAS DECIDED AS FOLLOWS: Article 1 The International Natural Rubber Agreement, 1979, is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to Council Decision 80/762/EEC of 22 April 1980 concerning the signing of the International Natural Rubber Agreement, 1979 (2). Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of approval with the Secretary-General of the United Nations Organization. Done at Brussels, 8 April 1982. For the Council The President P. de KEERSMAEKER (1) OJ No L 259, 2. 10. 1980, p. 30. (2) OJ No L 213, 16. 8. 1980, p. 1.